DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The provisional nonstatutory double patenting rejections over copending application no. 16/092,553 and 16/092,538 of the action dated 09/04/2020 are hereby withdrawn as the instant application is in condition for allowance and has the earliest effective U.S. filing date. See MPEP 1490(VI)(D)(2)(a).

Election/Restrictions
Claims 8-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jiameng Kathy Liu on 02/24/2021.

The specification as filed 10/09/2018 has been amended as follows: 
[0051] in the spec is amended to read:
“As described above, a delayed fracture after gas cutting originates from a part where Mn and P which are intergranular embrittlement elements segregate significantly in the plate thickness central segregation area. Further examination revealed that the influence of P on grain boundary embrittlement is greater than that of Mn.  Hence, gas cutting cracking resistance can be improved by controlling the concentrations of Mn and P in the plate thickness central segregation area so as to satisfy Expression (1). No lower limit is placed on the value of (0.04[Mn] + [P]). Typically, however, [Mn] is not less than the Mn content [Mn]0 in the area of the steel plate other than the plate thickness central segregation area and [P] is not less than the P content [P]0 in the area of the steel plate other than the plate thickness central segregation area, so that 0.04[Mn]0 + [P]0 ≤ 0.04[Mn] + [P]. The concentrations [Mn] and [P] of Mn and P in the plate thickness central segregation area can be measured by the method described in the EXAMPLES section.”


The listing of claims has been amended as follows:
In claim 12, line 6 is amended to read “0.7 or more and a rolling reduction of 7 % or more at a plate thickness center temperature of”
In claim 13, 16, and 17, lines 6-7 are amended to read “factor of 0.7 or more and a rolling reduction of 7 % or more at a plate thickness center temperature of 950 ºC or more is performed three times or more, to obtain a hot-rolled steel plate;”

Allowable Subject Matter
Claims 8-9 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to claim 8 is Suikkanen (WO 2015/028557 A1) as applied in the action dated 09/04/2020. Suikkanen teaches a wear resistant steel plate with a chemical composition and Brinell hardness falling within the ranges as claimed and a similar microstructure to the claimed steel plate in terms of volume fraction of martensite and prior austenite grain size, although Suikkanen does not specify the microstructural features at a depth of 1 mm as claimed. Suikkanen is silent as to Mn and P concentrations in a plate thickness central segregation area meeting Expression (1) and a reduction of area in a tensile test under a 
Claims 12, 13, 16, and 17 being directed to a method of producing the abrasion-resistant steel plate of claim 8 are allowable as a process for making an allowable product. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736